—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated June 1, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff failed to sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The affirmed reports prepared by the defendants’ experts, which were submitted in support of the motion, made out a prima facie case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). The affidavit of the plaintiffs expert failed to raise a triable issue of fact (see, CPLR 3212 [b]). Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.